9 F.3d 110
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tony VALURE, Defendant-Appellant.
Nos. 92-6676, 92-6681.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1993.

1
Before:  MARTIN and BOGGS, Circuit Judges, and HULL, District Judge.*

ORDER

2
Tony Valure appeals his judgments of conviction entered on his separate pleas of guilty to one count of armed bank robbery and one count of bank robbery, for which he received a sentence of two hundred and fifty months' imprisonment on the armed bank robbery count, a concurrent two hundred and forty month term of imprisonment on the bank robbery count, two concurrent terms of five years of supervised release, restitution in the amount of $1026, two $50 special assessments, and mental health counseling.  The cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In these timely appeals, Valure's counsel has filed a motion to withdraw his representation and a brief in compliance with Anders v. California, 386 U.S. 738 (1967).  Valure has not responded to the motion to withdraw.


4
Upon review, we note that the district court properly ordered Valure to begin paying restitution during his period of incarceration.  See United States v. Williams, 996 F.2d 231, 234-35 (10th Cir.1993).  We have also carefully examined the record in this case including the transcripts of Valure's pleas and sentencing, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgments.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, U.S. District Judge for the Eastern District of Tennessee, sitting by designation